ORDER
This petition for certiorari seeks review of a Superior Court ruling dismissing petitioners’ administrative appeal for failure of petitioners to exhaust their administrative remedies. Upon review of the memoranda submitted, we are of the opinion that cer-tiorari is not warranted at this time. We fully anticipate, however, that the Coastal Resources Management Council will render its decision on the petitioners’ pending 1967 application within a reasonable time. Thereafter, the parties may pursue whatever remedies they deem appropriate in the light of the administrative ruling.
The petition for writ of certiorari is denied.